Citation Nr: 0101679	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  94-45 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability, namely 
residuals of left femoral neck fracture, status post closed 
reduction and internal fixation, claimed to be the result of 
Department of Veterans Affairs (VA) hospitalization from 
January to April 1996.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

The instant appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied a claim for entitlement to 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 for postoperative status, fracture of left femoral 
head.  This case was remanded by the Board of Veterans' 
Appeals (Board) in October 2000 for due process reasons.


FINDINGS OF FACT

1.  The veteran was hospitalized in a VA medical facility 
from January 13, 1996, to April 5, 1996.  

2.  During his hospitalization, the veteran fell when he got 
up to go to bed for the evening and tripped over a chair in 
the dayroom.  He fractured the left femoral neck and 
underwent closed reduction and internal fixation of the left 
hip.

3.  Current residuals of the left femoral neck fracture 
include complaints of pain, with objective evidence of 
tenderness, crepitation, and a healing subcapital fracture 
stabilized by three orthopedic screws.  He also has mild 
osteoarthritis of both hips.

4.  The fall which resulted in the left femoral neck fracture 
was not a result of the early 1996 VA hospitalization; the 
cause of that fall is not attributable to the circumstances 
or conditions of that hospitalization.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability suffered due to the early 
1996 VA hospitalization have not been met.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  The new law contains 
revised notice provisions and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law has no impact 
on the current appeal.  This is true because the VA has 
already fulfilled the duty to assist and the duty to notify 
in this case.  As noted above, this case has previously been 
remanded.  The veteran has been afforded a VA examination.  
In addition, all available pertinent VA treatment records 
have been developed.  There is nothing in the file to suggest 
that additional, relevant medical records exist or can be 
obtained.  Under the circumstances, the Board finds that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1996, when the veteran filed 
his claim for benefits.  However, the amendments were made 
applicable only to claims filed on or after October 1, 1997. 
See, e.g., Jones v. West, 12 Vet. App. 460, 463 (1999).  
Claims filed prior to October 1, 1997, as here, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97.  The version of § 1151 in effect when the 
appellant filed his claim provided, in pertinent part:

Where any veteran shall have suffered an 
injury . . . as the result of 
hospitalization, medical or surgical 
treatment . . . and such injury . . . 
results in additional disability to . . . 
such veteran, disability . . . 
compensation . . . shall be awarded in 
the same manner as if such disability . . 
. were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 CFR 3.800(a) 
(1996) ("Where disease . . . occurs as a result of having 
submitted to . . . hospitalization . . . and not the result 
of [the veteran's] own willful misconduct, disability . . . 
compensation . . . will be awarded for such disease . . . as 
if such condition were service connected."); see also 
38 C.F.R. § 3.358 (1996).  

The appellant seeks disability compensation for additional 
disability, namely residuals of left femoral neck fracture, 
status post closed reduction and internal fixation, which he 
contends was a result of VA hospitalization in early 1996. 

A review of the evidence of record reveals that the veteran 
was hospitalized at the Augusta, Georgia, VA Medical Center 
(MC) from January 13, 1996, to April 5, 1996.  He was 
initially admitted for psychiatric treatment from January 13 
to February 5, but on February 4 at 11:45 p.m., according to 
nursing notes, he tripped over a chair in the dayroom and 
landed on his left hip and buttock.  Nursing notes the 
following day reported that the incident occurred when the 
veteran was getting up to go to bed.  According to statements 
made by the veteran and other lay persons later that month, 
the fall was a result of slipping on liquid on the floor.  On 
February 5, X-rays revealed a fracture of the left femoral 
head, and he underwent closed reduction and internal fixation 
of the left hip.

VA treatment records subsequent to the February 1996 injury, 
including a January 1997 VA examination, reveal that the 
veteran has residual disability as a result of his left 
femoral neck fracture.  The residual disability includes 
objective evidence of tenderness, crepitation, and a healing 
subcapital fracture stabilized by three orthopedic screws.  
He has also been diagnosed with mild osteoarthritis of the 
hips.

A disposition on the merits is now in order.  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  This is so because the medical 
evidence does not show that the February 1996 fall which 
resulted in the left femoral head fracture was "the result 
of" the VA hospitalization.  

VAOPGCPREC 7-97 stated:

In Brown v. Gardner, 115 S. Ct. 552, 555-
56 (1994), the Supreme Court stated that 
the phrase "as the result of" in 
section 1151 "is naturally read simply 
to impose the requirement of a causal 
connection between the 'injury' or 
'aggravation of an injury' and 
'hospitalization, medical or surgical 
treatment, or the pursuit of a course of 
vocational rehabilitation.'"  The 
requirement that injury occur "as the 
result of" hospitalization thus imposes, 
at a minimum, a requirement of a causal 
connection between hospitalization and 
the injury.  Accordingly, 38 U.S.C. 
§ 1151 does not cover injuries which were 
merely incurred during or coincident with 
hospitalization but not as a result of 
hospitalization.

VAOPGCPREC 7-97 held that "[c]ompensation under 38 U.S.C. 
§ 1151 for injuries suffered "as the result of . . . 
hospitalization" is not limited to injuries resulting from 
the provision of hospital care and treatment, but may 
encompass injuries resulting from risks created by any 
circumstances or incidents of hospitalization."  The 
analysis requires that one "identify, to the extent 
possible, the specific cause of the incident causing the 
injury, and . . . determine whether that cause is 
attributable to the circumstances or conditions of the 
hospitalization."  Id.  "[T]he question whether an injury 
resulted from hospitalization is essentially an issue of fact 
to be determined by the factfinder upon consideration of all 
pertinent circumstances."  Id.

Further, VAOPGCPREC 01-99 found that "[t]he plain language 
of section 1151 does not cover injuries which were merely 
incurred during or coincident with treatment but not 'as a 
result of' treatment."  VAOPGCPREC 01-99 defined the term 
"treatment" in 38 U.S.C.A. § 1151 "as 'the institution of 
measures or the giving of remedies designed to cure a 
disease,', or 'the management and care of a patient for the 
purpose of  combating disease or disorder.'  (citing 
Stedman's Medical Dictionary 1320 (3rd ed. 1972) and 
Dorland's Illustrated Medical Dictionary 1736 (28th ed. 
1994)).  It concluded that 38 U.S.C.A. § 1151 "authoriz[es] 
compensation for disability caused by procedures or remedies 
administered by VA for the purposes of combating a disease or 
injury."  VAOPGCPREC 01-99 at 3.

Thus, based on this guidance, the Board finds that a fall 
caused by the veteran tripping over a chair on his way to bed 
is not within the ordinary meaning of the term "medical or 
surgical treatment."  The Board is aware that the veteran 
and several laypersons reported that the cause of the fall 
was the veteran slipping on liquid.  However, the Board finds 
the nursing notes which noted that he had tripped over a 
chair on his way to bed more persuasive in this case because 
they were made contemporaneous with the injury, as opposed to 
the veteran's contentions and the reports of the lay 
observers, who only made their version of events known well 
after the injury occurred.  Thus, a fall caused by tripping 
over a chair on the way to bed may not reasonably be 
considered part of the "treatment" designed to combat the 
psychiatric disorder for which he had been hospitalized.  

The fact that the fall occurred coincident with the 
administration of medical treatment does not provide a basis 
for compensation under the plain language of 38 U.S.C.A. 
§ 1151.  Notwithstanding the proximity in time and place to 
medical treatment, a fall would ordinarily be an independent 
and intervening event which does not itself constitute 
medical or surgical treatment.  

In this case, the medical evidence does not show that the 
circumstances or conditions of hospitalization gave rise to 
the risks out of which the veteran's fall arose.  On the 
contrary, the nursing notes show that the risks out of which 
the fall leading to the fracture arose, namely those risks 
the veteran had every night when he got up to go to bed, were 
unrelated to the circumstances or conditions of 
hospitalization.  

The medical evidence clearly shows that the fall which led to 
the veteran's left femoral head fracture occurred while he 
was hospitalized; however, the fact that the fracture 
occurred while he was in the hospital is not enough to 
satisfy the requirement that the injury was "a result of 
hospitalization."  In this case, the preponderance of the 
evidence does not show that the fall was caused by a 
condition or circumstance of hospitalization.  Instead, the 
evidence shows that it merely incurred coincident with 
hospitalization.  Accordingly, the claim is denied.


ORDER

The claim for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to be the result of VA hospitalization from January 
to April 1996 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

